FILED

SEP 1 5 2011
F§LT¥§ES§§£§'C’§S§§‘€§L‘§§§F§§ w»~404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).
Plaintiff purports to bring a civil action against the federal government "for the death of

[her] son [who] was shot on the streets of Washington D.C." Compl. at l. She neither identifies
the named defendants nor supplies addresses for them. Wholly absent from the pleading are any
factual allegations to support her claim, and without additional information the defendants do not
have fair notice of the claims asserted or the relief demanded. The complaint fails to comply
with Rule S(a) and it will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

449
`edSae /i rid u e
DATE_ 7//]/)‘